
QuickLinks -- Click here to rapidly navigate through this document

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


Exhibit 10.34


ACCELLENT-CONCEPTUS

SUPPLY AGREEMENT


        This Supply Agreement (the "Agreement") dated as of November 7, 2005
(the "Effective Date") is between Accellent Corp., a Colorado company with its
principal office at 100 Fordham Road, Building C, Wilmington, MA 01887
("Supplier"), and Conceptus Incorporated, with its principal office at
1021 Howard Avenue, San Carlos, CA 94070 (the "Purchaser").

        WHEREAS, the Purchaser has developed and designed a medical device and
seeks to have such device manufactured for it by the Supplier; and

        WHEREAS, the Supplier has expertise in the manufacture of medical
devices and components and desires to provide manufacturing services for the
Purchaser.

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1.    Definitions.    Unless otherwise defined in this Agreement, as used
herein, the following defined terms shall have the meanings given them below.

        1.1   Affiliate.    "Affiliate" means any entity which directly or
indirectly controls, is controlled by, or is under common control with the
referenced party.

        1.2   Approved Supplier List.    "Approved Supplier List" has the
meaning given in Section 3.7.

        1.3   Bankruptcy Event.    "Bankruptcy Event" means the institution of
voluntary or involuntary proceedings by or against a person or entity in
bankruptcy or under any insolvency law, or the appointment of a receiver or
custodian for such person or entity, or the institution of proceedings by or
against such person or entity for corporate reorganization or the dissolution of
such person or entity, which proceedings, if involuntary, shall not have been
dismissed within sixty (60) days after the date of filing, or an assignment by
such person or entity for the benefit of its creditors.

        1.4   Competitor.    "Competitor" means any company that sells a
non-surgical female tubal sterilization device or process.

        1.5   Controlled Environment Room.    "Controlled Environment Room"
shall mean a room that is used to manufacture Products having a controlled
environment to limit particulate and microorganisms.

        1.6   Change in Control.    "Change in Control" means the direct or
indirect (i) sale or other disposition of all or substantially all of Supplier's
assets, or (ii) transfer of more than fifty percent (50%) of the outstanding
voting interests or economic interests of Supplier; provided that an initial
public offering of stock by Supplier shall not constitute a "Change in Control."

        1.7   Delivery Date.    "Delivery Date" has the meaning given in
Section 3.4.

        1.8   Delivery Schedule.    "Delivery Schedule" has the meaning given in
Section 3.4.

        1.9   Event of Default.    "Event of Default" has the meaning given in
Section 13.

        1.10 Forecast.    "Forecast" has the meaning given in Section 3.3.

--------------------------------------------------------------------------------




        1.11 Incoming Inspection.    "Incoming Inspection" means measuring,
examining, and testing that gauges one or more characteristics of a Product
component and the comparison of such component with the specified requirements
to determine such component's conformity to the Specifications.

        1.12 Intellectual Property.    "Intellectual Property" has the meaning
given in Section 10.1.

        1.13 Intellectual Property Rights.    "Intellectual Property Rights" has
the meaning given in Section 10.1.

        1.14 Procedures.    "Procedures" has the meaning given in Section 2.1.

        1.15 Process.    "Process" means the methods and all referenced
procedures used in the manufacture of the Product.

        1.16 Product.    "Product" means a kit containing two (2) Essure
devices, as further described in Exhibit A hereto.

        1.17 Product Device Master Record.    "Product Device Master Record"
means the Product Device Master Record for the Product required by the
Regulatory Authorities, as it may be revised and in effect from time to time.

        1.18 Purchase Order.    "Purchase Order" means a purchase order for
Products in a form provided by Purchaser.

        1.19 Purchase Price.    "Purchase Price" has the meaning given in
Section 3.1.

        1.20 Qualified Trainer.    "Qualified Trainer" shall mean Manufacturer's
designated individual(s) who can perform training on manufacturing processes,
test methods and/or standard operating procedures as developed and approved by
Purchaser.

        1.21 Regulatory Authority.    "Regulatory Authority" means the Food and
Drug Administration of the United States (the "FDA") or, any successor agency
or, if applicable in the context, the government agency performing the same
regulatory function as the FDA in another country.

        1.22 Specifications.    "Specifications" means the specifications for
the Product as provided in the Product Device Master Record.

        1.23 Term.    "Term" has the meaning given in Section 12.1.

2.    Supply Rights.    

        2.1   Manufacture and Supply.    Supplier agrees, pursuant to the
Delivery Schedule, to procure inventory, which includes raw materials,
components and other supplies, and to manufacture, test, assemble, inspect and
deliver the Products pursuant to the Specifications for each such Product.
Supplier recognizes and agrees that the specific manufacturing site employed for
the production of the Products must be approved and accepted by the Purchaser.
Supplier agrees to provide adequate capacity to meet the volumes agreed by the
parties in accordance with Section 3.4. All materials for use in Products,
including but not limited to raw materials, supplies, and completed Product will
be stored by Supplier in a secure, segregated, and controlled area to prevent
theft, loss, degradation or damage of such materials. Supplier shall maintain
lot traceability of raw materials, work in process and finished Product. All
components used in the Products shall be processed through Incoming Inspection.
All materials and components that do not meet the applicable Specifications
shall be quarantined and investigated through the Supplier's non-conformance
procedure. Supplier's personnel responsible for manufacturing, testing, and
inspecting Product shall be trained in the Procedures (as defined below) by a
Qualified Trainer. Supplier's quality assurance personnel shall ensure Products
meet Specifications. Supplier agrees to manufacture Products in a Controlled
Environment Room (CER), which shall be monitored for particulate and microbial
control on a quarterly basis. The Incoming Inspection, non-conformance
procedure, quality assurance procedures and other manufacturing, testing, and

2

--------------------------------------------------------------------------------



inspection procedures used by Supplier in connection with the manufacture of the
Products are collectively the "Procedures." All Procedures, and any changes
thereto, must be approved by Purchaser prior to their use by Supplier. Purchaser
acknowledges that Supplier is in the business of providing contract
manufacturing services to the medical device industry and, subject to the terms
of this Agreement, reserves the right to supply, develop, manufacture, sell,
resell, or carry-on similar activities to any third party, including competitors
of the Purchaser.

        2.2   Purchase Requirements.    Purchaser is not required to purchase
any specific quantity of Products under this Agreement.

        2.3   Essure Catheter Assembly Manufacturing Transfer.    Exhibit C
contains the terms and conditions under which Supplier shall transfer the
manufacturing capabilities for the next generation of the Essure catheter
assembly (i.e., the ESS305 Essure Catheter Assembly, or "ESS305") from
Purchaser's location in San Carlos, California to Supplier's facility in Juarez,
Mexico. Once the transfer has been completed and the manufacturing line has been
validated and approved in writing by Purchaser, all ESS305 products manufactured
by Supplier after that point will deemed "Products" and be governed by the terms
of this Agreement.

3.    Purchase Orders, Prices, Terms, Delivery, Forecasts.    

        3.1.  Purchase Price.    The purchase price ("Purchase Price") for each
Product purchased from Supplier shall be as set out on Exhibit B and shall be
due and payable no later than thirty (30) days from the date of the invoice for
such Product. Invoices shall be dated the date the applicable Products are
shipped. The price for Products during the Term and assumptions upon which they
are predicated shall be as defined in Exhibit B and the following: (i) at any
time, in the event of increases in the amount of five percent (5%) or more in
the market price of raw materials, components or packaging materials purchased
by Supplier from vendors on the Approved Supplier List in order to manufacture
the Products (collectively, "Materials") the Supplier shall notify Purchaser of
such increase and the parties shall discuss methods to mitigate such increase,
including the use of alternate vendors, provided that to the extent the parties
are unable to mitigate such increase Supplier may pass the incremental increase
through to Purchaser (with no markup); (ii) Supplier shall notify Purchaser of,
and pass through to Purchaser, any decreases in the price of Materials that
equal or exceed five percent (5%); (iii) if the parties share the cost of any
Product engineering changes, process improvements, and procurement or alternate
sourcing activities (collectively, "Changes") that result in a cost reduction,
the amount of such cost reduction will be shared by the Supplier and Purchaser,
with each receiving fifty percent (50%) of such cost reduction after
implementation of the Changes, provided that mutually agreed, nonrecurring
expenses associated with such cost reductions will be retired by the party
bearing such expenses prior to sharing, and (iv) if Purchaser pays the entire
cost of any Changes, Purchaser shall realize the entire amount of any cost
reduction resulting from such Change in the form of a lower Product price. In
addition to the Supplier's other rights and remedies, Supply may elect to charge
interest at the rate of 10% per annum or the highest rate permitted under
applicable law, whichever is lower, on any undisputed amount (i) of the Purchase
Price owed under this Agreement, or (ii) due pursuant to the services provided
under Exhibit C, which amounts are not paid when due.

        3.2.  Orders, Shipping Terms, and Inconsistencies.    Supplier shall
pack all Products for shipment in accordance with Purchaser's Specifications and
otherwise in a commercially reasonable manner to protect against damage. All
shipments of Products shall be F.O.B. Supplier's facility, and shall be
accompanied by a packing slip which describes the Products and states the Order
number. Title to and all risk of loss or damage concerning the Products shall
pass to Purchaser immediately upon the sooner of delivery of the Products to
either (i) the Purchaser, (ii) a common carrier or (iii) any private carrier
designated by Purchaser (or designated by Supplier and approved by Purchaser)
for shipment to Purchaser's designated point of delivery. Purchaser's rejection
of any Products purchased hereunder shall not shift any risk for those Products
until they are returned to and received by Supplier pursuant to Supplier's
written instructions. If there is any conflict or inconsistency between this
Agreement and

3

--------------------------------------------------------------------------------




any Purchase Order confirmation, acceptance or any similar document, the terms
of this Agreement shall govern and control.

        3.3   Forecasts.    On the first day of each calendar quarter, Purchaser
shall provide Supplier with an updated Product forecast ("Forecast") that
reflects Purchaser's estimated aggregate purchase requirements of Product for
the subsequent three (3) month period.

        3.4   Purchase Orders.    Purchaser may from time to time provide
Supplier with specific quantities of Product to be delivered to Purchaser on
specific Delivery Dates (as defined below), which dates and quantities will be
mutually agreed to by the parties. The schedule of agreed upon Delivery Dates
and quantities of Products to be delivered on such dates shall become the
delivery schedule ("Delivery Schedule"). Supplier shall supply the quantities of
Product meeting the Specifications on the date detailed in the Delivery Schedule
for such Products (the "Delivery Date").

        3.5   Notice of Anticipated Failure to Make Timely Delivery.    The
Supplier will notify the Purchaser in the event that Supplier becomes aware that
the Supplier will not be able to make delivery of Products by the dates required
by Section 3.4.

        3.6   Purchaser-Supplied Components.    In the event Supplier has a
shortage of components for Products, Purchaser may, at its discretion, supply
components to Supplier at Supplier's expense upon the written consent of
Supplier and only in such amounts as are necessary for firm orders then placed
by Purchaser. Such components, including provision for failed parts, shall be
delivered to Supplier not later than four (4) weeks prior to the scheduled
Delivery Date for the related Products to Purchaser. Should Purchaser be unable
to meet Purchaser's requirements for delivery of Products, Purchaser may at its
option require Supplier to either: (i) ship Products to Purchaser absent the
missing components on or after seven (7) days from the scheduled Delivery Date;
or (ii) hold the Products pending receipt of such components from Purchaser.
Under these circumstances, Purchaser will give written notification to Supplier
prior to the scheduled Delivery Date. Nothing in this Section relieves Supplier
of its other obligations under this Agreement.

        3.7   Approved Supplier List.    Purchaser shall provide a bill of
materials and approved supplier list ("Approved Supplier List" or "ASL") for
each Product to be manufactured hereunder. Supplier shall manufacture the
Products using components obtained solely from vendors included on the ASL, as
it may change from time to time, as approved by Purchaser. The ASL shall not be
amended without prior written approval of Purchaser. If Supplier desires to use
a supplier from Supplier's own list of approved suppliers, Supplier shall
provide Purchaser with a written proposal describing the reasons to use such
supplier. Purchaser may accept or reject the proposal in its sole discretion. If
Purchaser accepts the proposal, the proposed supplier will be subject to
evaluation and approval processes approved by Purchaser. Supplier will not order
any materials or components for the Products from such supplier until Purchaser
has provided written approval to make such orders.

        3.8   Quarterly Review.    The parties agree to establish a quarterly
business review process pursuant to which the parties will review (either in
person, by telephone, video conference or other mutually agreeable means)
Product quality, cycle time, manufacturing capacity, delivery, market
conditions, and any other matters or concerns relevant to this Agreement. Each
party shall bear its own costs and expenses related to the quarterly business
review.

        3.9   Excess and Obsolete Inventory.

        3.9.1. If Purchaser cancels a Product order specified in the Delivery
Schedule less than thirty (30) days prior to the applicable Delivery Date,
Purchaser shall be responsible for the Purchase Price of the Products specified
in such order unless otherwise agreed by the parties.

        3.9.2 Purchaser shall be responsible for any non-returnable inventory
(including finished Products, work-in-process, components, or raw material) or
non-cancelable orders for components

4

--------------------------------------------------------------------------------






or raw material that are rendered excess or obsolete (as determined in
Supplier's reasonable discretion)(collectively, "Excess Inventory") to the
extent such Excess Inventory is caused by (a) Purchaser's cancellation of orders
specified in a Forecast with shipment dates specified in the Delivery Schedule
between thirty (30) and one-hundred and twenty (120) days from the date of
cancellation, (b) a sustained reduction in Product purchases specified in the
Forecast of more than twenty-five (25%) over a three- (3) month period,
(c) engineering change orders agreed by the parties, (d) the end of a Product's
life, or (e) the termination or expiration of this Agreement (excluding
termination of the Agreement by Purchaser in accordance with Section 5.2 or
Section 13.1, in which case Purchaser shall not be responsible for any Excess
Inventory), provided that in each case (a) through (e) above the Excess
Inventory cannot reasonably and without material cost to the Supplier be
utilized on other Supplier products or returned to its suppliers. The cost to
Purchaser of the Excess Inventory described above shall be the Purchase Price
for finished Products and the Supplier's burdened cost (including labor (if
expended), storage, and documented restocking charges paid by Supplier to its
suppliers, but excluding a mark-up) for all other items Supplier shall provide
Purchaser an invoice that itemizes and describes in reasonable detail the
foregoing charges with respect to Excess Inventory and the reasons Supplier
cannot avoid such charges within thirty (30) days after the event described in
subsections (a) through (e) above that gave rise to such charges. In no event
shall Purchaser's responsibility for charges with respect to Excess Inventory
exceed an amount equal to the total Purchase Price paid by Purchaser for all
Products in the one-hundred and twenty day (120) day period immediately
preceding Supplier's initial claim for charges related to Excess Inventory.

4.    Changes to Specifications.    

        4.1.  Changes by Purchaser.    If the Purchaser desires to change the
Specifications, it will notify the Supplier of such proposed change in writing.
Within thirty (30) days following receipt of such a notice from the Purchaser,
the Supplier shall notify the Purchaser of the cost of implementing such change
and the impact such a change would have on the Purchase Price and the
manufacturing lead-time. The Purchaser will then notify the Supplier in writing
whether it wants to implement such change taking into account the implementation
costs and the manufacturing lead time and Purchase Price impact. Specifications
for any change to the Product shall be finalized by the Purchaser in a mutually
agreed to time-frame prior to the placement of the first order for each Product
to be manufactured with such changed Specifications. After approval by the
Purchaser, such change shall then become part of the Specifications.

        4.2   Changes by Supplier to Specifications or Process.    No changes to
the Specifications shall be made by the Supplier without the prior written
approval of the Purchaser. Supplier shall not make any changes to the
manufacturing process which may require the submission of any amendment, filing
or other documentation with any Regulatory Authority unless such change has been
identified, reviewed and approved in writing by the Purchaser. The Purchaser
shall provide a response to any such proposed changes as soon as is practicably
possible after receipt.

5.    Quality and Regulatory Matters.    

        5.1   Facility Reviews.    The Purchaser or its designee shall have the
right, upon reasonable advance written notice and during regular business hours,
to inspect the facilities being used by the Supplier for production of the
Products solely to confirm that such facilities are adequate to meet the
requirements of this Agreement, the Regulatory Authority, ISO13485, and any
applicable successors to those ISO requirements. Supplier shall reasonably
cooperate with Purchaser and its designee with respect to such inspections. If
any such inspection reveals that the manufacturing facilities do not satisfy
such requirements, then the Purchaser shall provide written notice of such fact,
which notice shall contain in reasonable detail the deficiencies found in the
manufacturing facilities and, if practicable, those steps the Supplier should
undertake in order to remedy such deficiencies. Any inspection made by the
Purchaser under this section shall occur no more frequently than once each
calendar quarter (unless

5

--------------------------------------------------------------------------------



otherwise required by law, including by direction of the Regulatory Authority)
and shall be designed to cause the least amount of disruption to the operations
of the Supplier as is reasonably possible. Such inspections shall be limited to
the manufacture of Products, and shall not include any trade secrets or other
confidential information unless the Purchaser and its designee (if applicable)
has signed a confidentiality agreement reasonably satisfactory to the Supplier.

        5.2   Remedying Deficiencies.    The Supplier shall be responsible for
remedying any deficiencies identified by the Purchaser under Section 5.1 at
Supplier's cost and expense within sixty (60) days following written notice from
the Purchaser. With respect to any such inspections for which any deficiencies
are not capable of being remedied by the Supplier within sixty (60) days of the
notification thereof, then the Supplier and the Purchaser shall discuss in good
faith a corrective action plan which will enable the Products to be supplied in
accordance with this Agreement until such deficiencies are remedied. If the
parties are unable to reach agreement after an additional sixty (60) days as to
such alternative manufacturing arrangements, then the Purchaser shall have the
right to terminate this Agreement upon written notice to the Supplier.

        5.3   Records.    The Supplier will maintain its records with respect to
the manufacture of the Products for ten (10) years after the date of manufacture
of the last Product under this Agreement, after which Supplier shall transfer
such records to Purchaser.

        5.4   Medical Device Reporting.    Purchaser shall be responsible to
report events in compliance with FDA Medical Device Reporting Regulation set
forth in 21 CFR Part 803 and any applicable international regulations. Purchaser
agrees to make Medical Device Reports available to Supplier within three
(3) days of the initial receipt of any report that reasonably suggests that one
of the Products (i) may have caused or contributed to a death or serious injury
or (ii) has malfunctioned.

        5.5   Notices from Regulatory Authorities.    A party receiving (the
"Regulatory Receiving Party") communications from any Regulatory Authority,
including any FDA Form 483 Report on Inspectional Observations or equivalent
notice, shall provide to the other party within twenty-four (24) hours copies of
any such communications it receives related to the Products.

        5.6   Permits, etc.    The Purchaser shall obtain, at the Purchaser's
sole expense, all permits, licenses, approvals, consents, and authorizations
from all governmental authorities as may be necessary or appropriate to market,
solicit orders for, and sell the Products.

        5.7   Product Complaints.    In reviewing customer complaints concerning
the Products, the Purchaser shall be considered the "manufacturer" for
regulatory purposes, and shall receive and log all complaints from customers
using the Products. If after evaluation by the Purchaser of the complaints, the
Purchaser reasonably believes that a complaint relates to a breach by the
Supplier of the warranty contained in Section 6.1, the Purchaser will forward
the complaint and the related Product to the Supplier. The Supplier will then
evaluate the complaint. If the Product does not comply with the warranty
contained in Section 6.1, then the Supplier shall be responsible to remedy the
noncompliance as provided in Section 6.2. If the Product complies with the
warranty contained in Section 6.1, then (i) the Supplier will return the Product
to the Purchaser with the Supplier's evaluation, and the costs of shipping the
Product between the Purchaser, the Supplier, and the customer shall be the
Purchaser's responsibility; and (ii) to the extent the Supplier's investigations
of the complaints repeatedly result in Products that do not breach the warranty
and impose an unreasonable financial burden on the Supplier, then the parties
will review the circumstances and attempt to make the Supplier whole with
respect to such burden.

        5.8   Sterilization services.    Sterilization services with respect to
any Product will be provided only if requested by Purchaser and will only be
performed by a third-party supplier approved by Purchaser and solely at
Purchaser's expense. With respect to any such sterilization services, Supplier
and Purchaser will jointly review the sterilization protocol and report, which
will include the results of the

6

--------------------------------------------------------------------------------




sterilization validation/revalidation. Purchaser will have final approval
responsibility for all sterilization documentation (and the services provided
thereunder) and is ultimately responsible for verification and certification of
product sterility. Supplier and Purchaser will define the terms of the product
transfer and mutually agree to the terms of sterile lot release.

        5.9   Certain Quality Requirements.    Without limiting its other
obligations under this Agreement, Supplier shall comply with the quality
requirements set forth in Exhibit D.

6.    Product Warranty and Limited Remedies; Customer Complaints.    

        6.1   Warranty.    The Supplier warrants that each Product shall
materially comply with the Specifications for a period of two (2) years
following the date of its shipment, provided that this warranty shall not apply
to non-conformities and shall be void to the extent such non-conformities are
not caused by Supplier's or Supplier's agents' or contractors' acts or
omissions.

        6.2   Remedies.    If any Product does not conform to the warranty
stated in Section 6.1 above, the Supplier shall, at Purchaser's option, within
ninety (90) days repair or replace such Product at the Supplier's own expense,
and ship such repaired or replacement Product back to either the Purchaser or
the applicable customer at the Supplier's own expense, or credit to the
Purchaser the Purchase Price for the Product. The foregoing warranty, and the
remedies provided for in this Section 6.2, are expressly conditioned upon
(i) Purchaser providing Supplier with prompt written notice of any nonconforming
Product prior to the expiration of the warranty period, which notice must
identify with particularity the non-conformity, and (ii) Purchaser's full
cooperation with Supplier in all reasonable respects relating thereto. All
defective Products which are covered by the foregoing warranty shall be shipped
to the Supplier at its expense for such repair or replacement.

        6.3   Exclusions From Warranty.    The warranty set forth in Section 6.1
above does not include Products that have defects or failures resulting from
Purchaser's design of the Products (as such design is described in the design
history record of the Product). Purchaser bears all design responsibility for
the Product.

        6.4   Product Recalls.    In the event of a Product recall caused by
Supplier's breach of the warranty provided in Section 6.1, Supplier shall at its
cost and expense replace all Product lots recalled (regardless of the number of
nonconforming Products, if any, in such lots), and pay any associated shipping
and handling costs with respect to such lots. Without limiting Supplier's
liability under Sections 7.1(i) and 7.1(ii), the foregoing represents Supplier's
sole obligation with respect to Product recalls.

        6.5   LIMITATIONS.    THE WARRANTY PROVIDED IN SECTION 6.1 ABOVE IS THE
ONLY WARRANTY APPLICABLE TO THE PRODUCTS. ALL OTHER WARRANTIES, EXPRESSED OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, IMPLIED WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE ARE DISCLAIMED. EXCEPT WITH RESPECT TO EACH
PARTY'S CONFIDENTIALITY OBLIGATIONS UNDER SECTION 11, NEITHER PARTY WILL UNDER
ANY CIRCUMSTANCES BE LIABLE FOR ANY PUNITIVE, SPECIAL, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS OR REVENUES; AND EXCEPT WITH
RESPECT TO EACH PARTY'S INDEMNIFICATION OBLIGATIONS UNDER SECTION 7, NEITHER
PARTY'S AGGREGATE LIABILITY UNDER THIS AGREEMENT, WHETHER BASED UPON CONTRACT,
TORT, OR OTHERWISE, SHALL EXCEED THE ACTUAL AMOUNTS PAID BY PURCHASER FOR
PRODUCTS DURING THE IMMEDIATELY PRECEDING TWELVE (12) MONTH PERIOD FROM WHEN THE
CLAIM FOR LIABILITY AROSE, REGARDLESS OF WHETHER THE PRODUCTS WERE PURCHASED
DURING SUCH PERIOD UNDER THIS AGREEMENT OR UNDER THE "CONTRACT MANUFACTURING
AGREEMENT" BETWEEN CONCEPTUS AND VENUSA LTD. DATED JUNE 20, 2003 (the "June 20,
2003 Agreement").

7

--------------------------------------------------------------------------------




        6.5   Disputes.    If the Supplier disagrees with a claim that a Product
does not conform to the warranty provided in Section 6.1, then the parties agree
to submit the disputed Product to an independent party which has the capability
of testing the Product to determine whether or not it does so conform. In the
event the parties cannot agree upon such independent party, or in the event it
is not possible to acquire the services of such an independent party, then such
dispute shall be resolved pursuant to Section 14.11. The cost of the independent
testing party shall be borne by the party against whom the testing party finds,
as directed by the testing party.

7.    Indemnification.    In order to distribute between themselves the
responsibility for third party claims arising out of this Agreement, and except
as otherwise specifically limited or provided for herein, the parties agree as
set forth in Sections 7.1 through 7.3 below:

        7.1   By Supplier.    The Supplier agrees to indemnify, defend and hold
the Purchaser harmless against any and all claims, suits, proceedings, expenses,
recoveries and damages of or by third parties, including court costs and
reasonable attorneys fees and expenses, to the extent they arise out of, are
based on, or are caused by (i) any material breach by the Supplier of its
warranty provided in Section 6.1, which breach causes bodily harm, death, or
property damage, (ii) the willful misconduct or gross negligence of the
Supplier, or (iii) any claim of infringement of any Intellectual Property Right
of any third party based upon or arising out of the Supplier's manufacturing
processes with respect to the Products. The Purchaser will promptly notify the
Supplier of any such claim or demand which comes to its attention.

        7.2   The Purchaser.    The Purchaser agrees to indemnify, defend and
hold the Supplier harmless against any and all claims, suits, proceedings,
expenses, recoveries, and damages of or by third parties, including court costs
and reasonable attorneys fees and expenses, to the extent they arise out of, are
based on, or are caused by (i) defects or alleged defects in the design of the
Products, (ii) any allegation or claim that the design for the Products
infringes upon the Intellectual Property Rights of third parties,
(iii) statements, whether written or oral, made or alleged to be made by the
Purchaser or its Affiliates or any other party on the packaging or labeling of
any of the Products, or in the advertising, publicity, promotion, or sale of any
of the Products, (iv) the storage, sale, shipment, promotion, or distribution of
the Products (except to the extent that such claims are covered by Supplier's
indemnity in Section 7.1), (v) the use or operation of the Products (except to
the extent that such claims are covered by Supplier's indemnity in Section 7.1),
or (vi) any allegation or claim that the Products are not sterile. The Supplier
will promptly notify the Purchaser of any such claim or demand which comes to
its attention.

        7.3   General.    The party claiming indemnity (the "Indemnified Party")
shall provide the party from whom indemnity is being sought (the "Indemnifying
Party") with reasonable assistance, at the Indemnifying Party's expense, in
connection with the defense of the claim for which indemnity is being sought.
The Indemnified Party may participate in and monitor such defense with counsel
of its own choosing, at the Indemnified Party's cost; however, the Indemnifying
Party shall have the right to assume and conduct the defense of the claim with
counsel of its choice and shall retain final decision-making authority with
respect to the conduct of the defense. The Indemnifying Party shall not settle
any claim without the prior written consent of the Indemnified Party, not to be
unreasonably withheld, unless the settlement involves only the payment of money
by the Indemnifying Party. So long as the Indemnifying Party is actively
defending the claim in good faith, the Indemnified Party shall not settle any
such claim without the prior written consent of the Indemnifying Party. If the
Indemnifying Party does not assume and conduct the defense of the claim as
provided above, (i) the Indemnified Party may defend against, and consent to the
entry of any judgment or enter into any settlement with respect to the claim in
any manner the Indemnified Party may deem reasonably appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, the
Indemnifying Party in connection therewith) and (ii) the Indemnifying Party will
remain responsible to indemnify the Indemnified Party as provided in this
Section 7.

8

--------------------------------------------------------------------------------



8.    Insurance.    

        8.1   Each party agrees to procure and maintain in full force and effect
during the term of this Agreement and for three years thereafter valid and
collectible insurance policies in connection with the supply and sale of
Products pursuant to this Agreement and provide; (i) for commercial general
liability coverage in the amount of $1,000,000 each occurrence and $2,000,000
general aggregate excluding Products and Completed Operations coverage and
written on an occurrence basis and, (ii) Products and Completed Operations
coverage in the amount of $5,000,000 per occurrence, $10,000,000 in the
aggregate and written on a claims made basis. Such policies shall endeavor to
provide for thirty (30) days written notice of cancellation to the other party.
Upon either party's request, the other party shall provide to the requesting
party a certificate of insurance coverage.

9.    Trademarks; Use of Supplier Name.    

        9.1   Trademarks.    For purposes of this Section 9.1, "Trademark" shall
mean the Purchaser's trademarks that are associated with the Products and which
are approved by Purchaser for use by Supplier in the manufacture of the
Products. In consideration of the fees set forth herein, Purchaser further
grants to Supplier a non-exclusive license during the Term to use the Trademarks
on and solely in connection with the manufacture of the Products, and for this
purpose to affix, subject to Purchaser's prior written approval, the Trademarks
to or on the Products and to or on any packaging materials used in connection
with the Products. Any and all uses of the Trademarks shall be subject to the
prior written approval of Purchaser. Supplier shall not remove trademark notices
from any Product or component thereof without the prior written consent of
Purchaser. Supplier shall not use the name, Trademarks or logos associated with
the Products in its business name or in any manner other than as specified in
this Section. Purchase shall have and retain ownership of all Trademarks. The
Purchaser acknowledges that such trademark ownership rights do not extend to the
Supplier's proprietary formulae, processes, or other written proprietary
information that Supplier has trademark ownership or rights to as of the
Effective Date.

        9.2   Use of Name.    Unless legally required by applicable law, neither
party shall use the other party's name in its advertising or elsewhere, without
the prior written approval of the other party.

10.    Intellectual Property; Tooling.    

        10.1 Intellectual Property Rights.    Each party shall retain sole
ownership of, and all Intellectual Property Rights to, any Intellectual Property
of any kind owned by that party as of the Effective Date. Purchaser shall own
any and all Intellectual Property Rights in and to the Products, and to any and
all improvements to Products developed during the term of this Agreement,
whether such improvements are developed by Supplier or by Purchaser, or jointly
by the parties. Supplier shall own any and all Intellectual Property Rights in
and to any and all improvements to its manufacturing processes that it develops
during the term of this Agreement. Subject to Section 11 of this Agreement and
all of Purchaser's Intellectual Property Rights, Purchaser acknowledges and
agrees that: (i) Supplier is in the business of designing, developing,
manufacturing, prototyping and assembling metal and plastic components for
specialized medical devices, and that Supplier may develop products, devices,
instruments or other items for other persons which are identical or similar in
functionality to the Products; (ii) Supplier, its employees and agents shall be
free to use and employ their general skills, know-how, and expertise, and to
use, disclose, and employ any generalized ideas, concepts, know-how, methods,
techniques, processes or skills gained or learned during the course of this
Agreement; and (iii) Supplier may perform similar services for third parties
using the same personnel that Supplier may utilize for rendering services for
Purchaser hereunder. For the purposes of this Agreement, the term "Intellectual
Property" means inventions, works of authorship, improvements, developments, or
innovations and other creative works (whether or not patentable or
copyrightable, conceived or made or reduced to practice), know-how, technical
information, pending patent applications, registrations, divisions and
continuations thereof, registered and unregistered copyrights, and all
associated goodwill, designs, drawings, specifications, manufacturing methods
and processes. "Intellectual Property Rights"

9

--------------------------------------------------------------------------------



means any proprietary rights applicable to any Intellectual Property, including
any patent, copyright, trademark, trade secret and similar rights in any
jurisdiction throughout the world.

        10.2 Tooling and Equipment.    Supplier shall provide tooling that is
not specific to the Product at its own expense. Purchaser shall pay for or
obtain and consign to Supplier for its use any Product-specific tooling and
other reasonably necessary non-recurring expenses specific to the Product, as
such tooling and expenses are described on Exhibit B (as updated by the parties)
or otherwise approved in writing by Purchaser ("Set-Up Property"). Purchaser
shall own title to all Set-Up Property. Supplier shall hold and maintain all
Set-Up Property for Purchaser and shall exercise reasonable care in the use and
custody of such property and shall use such property only in performing its
obligations under this Agreement. Purchaser will bear responsibility for repair
to Set-Up Property resulting from normal wear and tear. Supplier will bear
responsibility for loss of or damage to Set-Up Property resulting from
Supplier's negligence. Supplier will mark all Set-Up Property to clearly
identify it as being the property of Purchaser. Supplier shall not grant any
security interest, incur any liens or any other encumbrances on said Set-Up
Property. Upon any termination or expiration of this Agreement or upon
Purchaser's written request, Supplier will promptly return all Set-Up Property
in good and workable condition, with the exception of normal wear and tear, to a
location identified by Purchaser at Purchaser's cost. Supplier agrees that
equipment used to manufacture Product shall be calibrated and traceable to NIST
standards, and be validated as appropriate.

11.    Confidentiality; Press Releases.    

        11.1 Confidentiality.    The Purchaser and the Supplier will be
exchanging Confidential Information (as defined herein) relating to the Products
and their manufacture, and relating to the services provided by Supplier
pursuant to Exhibit C, at the inception of and from time to time during the term
of this Agreement and the Purchaser may have access to or observe the
Confidential Information of Supplier. For the purposes of this Agreement,
"Confidential Information" means any and all information or proprietary
materials (in every form and media) not generally known in the relevant trade or
industry made available by either party (in such case, the "Disclosing Party")
to the other (in such case, the "Receiving Party") in connection with the
efforts contemplated hereunder and which may reasonably be understood as
confidential, including (i) all Intellectual Property, (ii) existing or
contemplated products, services, designs, inventions, technology, processes,
technical data, engineering, techniques, methodologies and concepts and any
information related thereto, and (iii) information relating to business plans,
sales or marketing methods and customer lists or requirements. Notwithstanding
the foregoing, each party acknowledges that any and all information concerning
the other party's Intellectual Property is confidential and that no further
writing designating it as such is necessary. The Receiving Party will maintain
the information in confidence using the same standard of care it uses to
maintain its own information in confidence, but in any case, no less than
reasonable commercial diligence, and will not use such information for itself or
disclose it to others except as necessary to fulfill its obligations or exercise
its rights under this Agreement; provided that the Receiving Party shall not
disclose the Disclosing Party's Confidential Information to any employee or
third party unless such employee or third party is under a duty of
confidentiality with respect to such information at least as protective as the
duty set forth in this section. Such obligation of confidentiality and non-use
shall not apply to information which (i) is known to the Receiving Party prior
to the disclosure as demonstrated by documentary evidence, (ii) is publicly
known as of the date of the disclosure, (iii) becomes publicly known after the
date of disclosure through no fault of the Receiving Party, (iv) is received
from a third party who has, to the Receiving Party's knowledge, no obligation of
confidentiality to the Disclosing Party or (v) is developed independently by the
Receiving Party as demonstrated by documentary evidence. Such obligation of
confidentiality and non-use shall survive any expiration or termination of this
Agreement. The restrictions on disclosure contained in this Section 11.1 shall
not apply to any information which is required to be disclosed by court rule or
governmental law or regulation, provided that the Receiving Party gives the
Disclosing Party prompt

10

--------------------------------------------------------------------------------



notice of any such requirement and cooperates with the Disclosing Party, at the
Disclosing Party's expense, in attempting to limit such disclosure.

        11.2 Intentionally Deleted

        11.3 Publicity.    Unless required by law, neither party will originate
any publicity, news release, or other public announcement, written or oral,
whether to the public, press or otherwise, relating to this Agreement or any
amendment hereto or to performance hereunder or the existence of an arrangement
between the parties, without the prior written approval of the other party, such
approval not to be unreasonably withheld.

        11.4 Use of Names in Promotions.    Neither party shall use the name of
the other for advertising or promotional claims without the prior written
consent of the other party.

        11.5 Damages Inadequate.    The parties acknowledge that monetary
damages may be an inadequate remedy for any breach by a party of its obligations
under Section 10.1 and Sections 11.1 through 11.3 and that the non-breaching
party shall be entitled to seek injunctive relief and specific performance to
enforce the breaching party's obligations, in addition to whatever remedies the
non-breaching party may be entitled to.

        11.6 Return.    Each party shall return all Confidential Information of
the other party in its possession within ten (10) days after any expiration or
termination of this Agreement or otherwise upon the other party's request.

12.    Term and Termination.    

        12.1 Term; Renewal.    Unless sooner terminated as provided in
Section 12.2 below, this Agreement shall have a term commencing on the Effective
Date and expiring on December 31, 2008, and the term of this Agreement shall be
automatically renewed for successive one (1) year terms thereafter unless one
party gives written notice to the other party of non-renewal at least one
(1) year prior to the expiration of the then current term. The initial term
together with any renewal terms are the "Term."

        12.2 Termination.    This Agreement may be terminated:

        (a)   upon written notice by a party to the other party, if the other
party becomes subject to a Bankruptcy Event or commits an Event of Default (as
defined in Section 13 below); or

        (b)   by written notice from the Purchaser to the Supplier in accordance
with Section 5.2.

        12.3 Effect of Termination.    Upon any expiration or termination of
this Agreement the provisions of Sections 1, 5.3, 5.4, 5.5, 6, 7, 8, 10, 11,
12.2, and 14 shall survive such termination and expiration.

13.    Default.    

        13.1 Rights Upon an Event of Default.    Upon the occurrence of an Event
of Default (as defined below) under this Agreement, in addition to whatever
other remedies the non-defaulting party may be entitled to, the non-defaulting
party may terminate this Agreement upon written notice to the defaulting party
stating the grounds for such default. The occurrence of any one or more of the
following acts, events or occurrences shall constitute an "Event of Default"
under this Agreement:

        (a)   either party becomes the subject of a Bankruptcy Event; or

        (b)   the Purchaser fails to make undisputed payments of the Purchase
Price when due and such failure continues for ninety (90) days; provided that
Supplier may suspend performance under this Agreement in the event Purchaser
fails to make undisputed payment of the Purchase Price when due and such failure
continue for thirty (30) days; or

        (c)   either party breaches any other material provision of this
Agreement and fails to remedy such default within sixty (60) days after receipt
of written notice thereof, which notice shall state, with particularity, the
grounds for such claimed default.

11

--------------------------------------------------------------------------------






14.    Miscellaneous.    

        14.1 Independent Contractor Status.    The relationship between the
Supplier and the Purchaser established hereby is that of independent
contractors, and nothing contained herein shall be deemed to create a
relationship of employer and employee, principal and agent, partners, or
otherwise. Neither party shall have any authority to obligate the other in any
respect nor hold itself out as having any such authority. All personnel of the
Supplier shall be solely employees of the Supplier and shall not represent
themselves as employees of the Purchaser, and all personnel of the Purchaser
shall be solely employees of the Purchaser and shall not represent themselves as
employees of the Supplier.

        14.2 Binding Effect; Benefits; Assignment.    This Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
permitted successors and assigns. Nothing contained herein shall give to any
other person any benefit or any legal or equitable right, remedy or claim. Any
assignment of this Agreement by either party shall require the prior written
consent of the other party which shall not be unreasonably withheld; provided
that (i) a change in ownership of a party's stock or other ownership interest,
or of any stock or ownership interest in any entity which, directly or through
one or more intermediaries, controls the party, shall not constitute an
assignment of this Agreement or require the other party's consent, and
(ii) either party may assign this Agreement to a purchaser of such party's
business (whether through a sale of all or substantially all of such party's
assets, merger, consolidation, reorganization, or similar transaction) upon
written notice to the other party; provided further that, in each case, if any
such change in ownership interests would result in Supplier being owned or
controlled by a Competitor, Purchaser may elect to terminate this Agreement in
connection with such change in Supplier's ownership as of the date specified in
Purchaser's notice of termination. Any assignment of this Agreement shall be
subject to the assignee agreeing in writing to assume the benefits and
obligations of this Agreement. Any attempt to assign this Agreement in violation
of this section shall be null and void.

        14.3 Entire Agreement; Amendments.    The parties hereto acknowledge
that this Agreement sets forth the entire agreement and understanding of the
parties hereto as to the subject matter hereof, and shall not be subject to any
change or modification except by the execution of a written instrument signed by
the parties hereto. To the extent of any conflict or inconsistency between this
Agreement and any Purchase Order, confirmation, acceptance or any similar
document, the terms of this Agreement shall govern. The parties agree that this
Agreement supersedes the June 20, 2003 Agreement and that any claims arising
with respect to the Products, regardless of when such Products were purchased by
Purchaser, including warranty claims and claims for indemnification, shall be
subject to the terms and conditions of this Agreement and shall not be subject
to the terms and conditions of the June 20, 2003 Agreement.

        14.4 Severability.    In the event that any provision of this Agreement
would be held in any jurisdiction to be invalid, prohibited or unenforceable for
any reason, such provision, as to such jurisdiction, shall be ineffective,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

        14.5 Remedies.    Unless otherwise expressly provided, all remedies
hereunder are cumulative, are in addition to any other remedies provided for by
law and may, to the extent permitted by law, be exercised concurrently or
separately, and the exercise of any one remedy shall not be deemed to be an
election of such remedy or to preclude the exercise of any other remedy.

        14.6 Force Majeure.    The obligations of the Supplier and the Purchaser
hereunder (except for the Purchaser's obligations to make payment in full for
Products when due) shall be subject to any delays

12

--------------------------------------------------------------------------------




or non-performance caused in whole or part by any act of God; extraordinary acts
of any government or any agency or subdivision thereof; fire; strikes (excluding
strikes by Supplier's workforce); war; transportation delays affecting the
general public; riots or acts of a public enemy; terrorist acts; and similar
events; in each case that are not caused by any act or omission of the affected
party and that are beyond the reasonable control of such party. The party which
is not performing its obligations under this Agreement as a result of an event
of force majeure shall use diligent efforts to resume compliance with this
Agreement as soon as possible. Should the event of force majeure continue
unabated for a period of sixty (60) days or more, the parties shall enter into
good faith discussions with a view to alleviating its affects or to agreeing
upon such alternative arrangements as may be fair and reasonable having regard
to the circumstances prevailing at that time, provided that Purchaser may at any
time after such sixty (60) day period terminate this Agreement, without
liability to Supplier, provided that upon such termination Conceptus shall
purchase all completed Product inventory and Product components that exist at
the time of termination and that meet the Specifications. For clarity, Conceptus
shall not be obligated to purchase an amount of Products (or components thereof)
that exceeds the amount of the Product Purchase Requirement.

        14.7 Notices.    Any notice, request, consent or communication
(collectively, a "Notice") under this Agreement shall be effective if it is in
writing and (i) personally delivered, (ii) sent by certified or registered mail,
postage prepaid, return receipt requested, (iii) sent by an internationally
recognized overnight delivery service, with delivery confirmed, or (iv) telexed
or telecopied, with receipt confirmed, addressed as set forth in this Section or
to such address as shall be furnished by either party hereto to the other party
hereto. A Notice shall be deemed to have been given as of (i) the date when
personally delivered, (ii) when received if delivered by the United States
Postal Service, certified or registered mail, properly addressed, return receipt
requested, postage prepaid, or by overnight delivery service, or
(iii) immediately, upon confirmation of receipt of the telex or telecopy, as the
case may be. All Notices shall specifically state: the provision (or provisions)
of this Agreement with respect to which such Notice is given and shall be
addressed as follows:

If to the Supplier to:   If to the Purchaser to:
Accellent Corp.
100 Fordham Road
Building C
Wilmington, MA 01887
ATTN: Executive VP Sales & Marketing
 
Conceptus, Inc.
1021 Howard Avenue
San Carlos, CA 94070
with a copy to:
 
with a copy to:
Christine Mikail, Esq.
Reed Smith LLP
136 Main Street, Suite 250
Princeton Forrestal Village
Princeton, NJ 08540
 
J.D. Marple, Esq.
Latham & Watkins LLP
135 Commonwealth Drive
Menlo Park, CA 94025

        14.8 Waivers.    The failure of either party to assert a right hereunder
or to insist upon compliance with any term or condition of this Agreement shall
not constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other party.

        14.9 Counterparts.    This Agreement may be executed in any number of
counterparts, and execution by each of the parties of any one of such
counterparts will constitute due execution of this Agreement. Each such
counterpart hereof shall be deemed to be an original instrument, and all such
counterparts together shall constitute but one agreement.

13

--------------------------------------------------------------------------------




        14.10 Headings.    The article and section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

        14.11 Governing Law; Dispute Resolution.    This Agreement shall be
construed, governed, interpreted and applied in accordance with the laws of the
State of Delaware, without regard to the conflict of law principles of such
State. Any controversy or claim arising out of or relating to this Agreement or
the validity, inducement, or breach thereof (each such controversy or claim is
hereinafter referred to as a "Dispute"), shall be settled as follows:

        (a)   Officers at or above the Vice President level of each party shall
attempt to resolve any Dispute prior to commencing the procedures set forth in
below.

        (b)   If after 14 calendar days the officers are unable to resolve the
Dispute, the Chief Executive Officer and/or the highest ranking officer of each
party shall submit to non-binding mediation which shall take place for a period
of one day in San Carlos, CA before a mediator that is knowledgeable about the
subject matter of the Dispute and that is mutually acceptable to the parties. If
the parties are unable to agree on the selection of a mediator, a mediator will
be chosen by an arbitrator selected pursuant to the rules of the American
Arbitration Association (AAA) who will then select such mediator from a list of
distinguished neutral mediators maintained by the AAA. The mediator shall confer
with the parties to design procedures to conclude the mediation within no more
than 30 days after initiation. Under no circumstances shall the commencement of
arbitration under paragraph (c) below be delayed more than 30 days from the
initial notice of a Dispute by the mediation process specified in this
paragraph (b). Each party has the right to pursue any provisional relief from
the appropriate court, such as attachment, preliminary injunction, replevin,
etc. to avoid irreparable harm, maintain the status quo, or preserve the subject
matter of the mediation or arbitration, even though mediation or arbitration has
not been commenced or completed. Disputes with respect to a party's obligations
or rights under Section 10 or Section 11 shall not be subject to this
Section 14.

        (c)   If during such one-day mediation the parties are unable to resolve
the Dispute, the Dispute shall be settled by arbitration before a single
arbitrator in accordance with the Commercial Arbitration Rules of the AAA then
pertaining, except where those rules conflict with this Section 14.11, in which
case this Section 14.11 controls. The parties hereby consent to the jurisdiction
of the Federal District Court in San Francisco, CA and the state courts of
California for the enforcement of these provisions and the entry of judgment on
any award rendered hereunder. Should such court for any reason lack
jurisdiction, any court with jurisdiction shall enforce this clause and enter
judgment on any award. The arbitrator shall be an attorney specializing in
business litigation who has at least 15 years of experience with a law firm or
corporation of over 25 lawyers or was a judge of a court of general
jurisdiction. The arbitration shall be held in San Carlos, CA and the arbitrator
shall apply the substantive law of Delaware, except that the interpretation and
enforcement of this arbitration provision shall be governed by the Federal
Arbitration Act. Within 30 days of initiation of arbitration, the parties shall
reach agreement upon and thereafter follow procedures assuring that the
arbitration will be concluded and the award rendered within no more than three
(3) months from selection of the arbitrator. Failing such agreement, the AAA
will design and the parties will follow such procedures. Consistent with the
limitations on liability provided in Section 6.3, the parties agree neither to
request or seek to enforce any punitive, exemplary or consequential damages from
the arbitrator and the arbitrator shall not be empowered to grant any such
damages. The arbitrator shall issue written findings of fact and conclusions of
law.

        (d)   The arbitrator shall be bound by the express terms of this
Agreement and may not amend or modify such terms in any matter. Any award
rendered by the arbitrator shall be binding on the parties and shall be
consistent with the terms of this Agreement, and such terms shall control the

14

--------------------------------------------------------------------------------



rights and obligations of the parties. The proceedings shall be confidential and
the arbitrators shall issue appropriate protective orders to safeguard both
parties' confidential information. The fees of the arbitrator shall be split
equally between the parties, unless the arbitrator determines that either
party's positions in the dispute were frivolous or based in bad faith, in which
case such party shall pay the entire arbitrator's fee.

        IN WITNESS WHEREOF, duly authorized representatives of the parties
hereto have duly executed this Supply Agreement as of the date first above
written.

SUPPLIER   PURCHASER
Accellent Corp.
 
Conceptus, Inc.
By:
/s/  GARY D. CURTIS      

--------------------------------------------------------------------------------


 
By:
/s/  GREGORY E. LICHTWARDT      

--------------------------------------------------------------------------------


Name:
Gary D. Curtis

--------------------------------------------------------------------------------


 
Name:
Gregory E. Lichtwardt

--------------------------------------------------------------------------------


Title:
Ex VP Sales & Marketing

--------------------------------------------------------------------------------


 
Title:
Executive Vice President

--------------------------------------------------------------------------------


Date:
November 7, 2005

--------------------------------------------------------------------------------


 
Date:
November 4, 2005

--------------------------------------------------------------------------------


 
 
 
 
 

15

--------------------------------------------------------------------------------





CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


EXHIBIT A

PRODUCTS


ESS-205—Essure System Catheter, Snap Fit Kit with E2091 included.

SSI001-M5—Split Introducer 5-Pack Kit.

ESS-305—Essure System Catheter, Snap Fit Kit with E2091 included.

16

--------------------------------------------------------------------------------





CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED

EXHIBIT B

PRODUCT PRICES


--------------------------------------------------------------------------------

Part Name
Part Number
Product
Quantity
Unit Price
  Note


--------------------------------------------------------------------------------

      $[***] Per Product   Pricing is valid for shipments from November 1,
2005 - December 31, 2005    

--------------------------------------------------------------------------------

ESSURE Device ESS205 0 - 49,999

--------------------------------------------------------------------------------

50,000 - 74,999

--------------------------------------------------------------------------------

75,000+ $[***] Per Product

--------------------------------------------------------------------------------

$[***] Per Product

--------------------------------------------------------------------------------

$[***] Per Product   This pricing schedule is valid for shipments beginning
January 1, 2006. Prices will change throughout the year based on the number of
Products shipped.

--------------------------------------------------------------------------------

Split Introducer
5-Pack SSI-001-M5 240 5-Packs
(minimum order) $[***] Per 5-Pack    

--------------------------------------------------------------------------------

                       

--------------------------------------------------------------------------------

Part Name
Part Number
Product
Quantity
Unit Price
  Note


--------------------------------------------------------------------------------


ESSURE Device
ESS305 0 - 49,999

--------------------------------------------------------------------------------

50,000 - 74,999

--------------------------------------------------------------------------------

75,000+ $[***] Per Product

--------------------------------------------------------------------------------

$[***] Per Product

--------------------------------------------------------------------------------

$[***] Per Product   This pricing schedule is valid for all ESS305 Products
shipped. Prices will change throughout the year based on the number of Products
shipped.

--------------------------------------------------------------------------------

General Notes:

        1.     This quotation is effective with all shipments made after
November 1, 2005. On January 1, 2006 and every January 1 thereafter, the Product
quantity for purposes of determining the volume discounts will be set at zero.
Pricing will then be adjusted per the above schedule during that calendar year.

        2.     Each Essure kit contains two split introducers (P/N E2091) and
these are included in the unit price. One of the new pallet configurations
resulting from the new packaging calls for an additional 240 5-packs of the
split introducers. The costs for these additional split introducers are not
included in the unit price, and they will be billed separately.

        3.     The Products will be produced in Supplier's Juarez Mexico
facility.

        4.     The parties expect that Supplier will begin shipping ESS305
Products promptly after FDA approval.

        5.     The Unit Price for the Products may be adjusted in accordance
with Section 3.1 of the Agreement. In addition, the Unit Price for the ESS305
Essure device may be adjusted to the extent that any of the assumptions listed
under "Key Assumptions" prove to be inaccurate during the period Supplier is
providing services under Exhibit C and such inaccuracy causes Supplier's cost to
manufacture the ESS305 Essure device to increase.

--------------------------------------------------------------------------------

[***]Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

17

--------------------------------------------------------------------------------





CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


EXHIBIT C

ENGINEERING SERVICES



Table of Contents


Executive Summary   19
Key Assumptions
 
20
Cost Estimate for the Project
 
21
Unit Price Estimates
 
21
Transfer Team
 
22
Payment Terms and Execution
 
23
Supplier Capabitities
 
24
Appendix I: Engineering Services Terms and Conditions
 
25
Appendix II: Conceptus Supplied Costed BOM
 
27
Appendix III: Preliminary Project Gantt
 
 

18

--------------------------------------------------------------------------------





CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


Executive Summary


--------------------------------------------------------------------------------

Project Scope   [***]

--------------------------------------------------------------------------------

Key Purchaser Requirements   •
• A clean room environment (controlled or Class 100,000) is required
[***]

--------------------------------------------------------------------------------

Timeline & NRE Price Estimate   [***]

--------------------------------------------------------------------------------

Customer Deliverables   In order to ensure program success, Supplier requires
the following Purchaser Deliverables prior to the project start:
 
 
•
Complete Electronic Copies of all Drawings, Specifications and Work
Instructions.     • Supply Chain information, including contact information and
quotations reflecting the prices included in the BOM provided by Purchaser.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

[***]Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

19

--------------------------------------------------------------------------------





CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


Key Assumptions


        In preparing this proposal for Purchaser, Supplier has made the
following assumptions:

•All material costs and assembly times have been provided by Purchaser. The
costed BOM date is 8/3/05.

•Supplier has not included any costs for biocompatibility, transit or age
testing in this proposal. These costs will be the responsibility of Purchaser,
if required, and will be agreed to as a Change of Scope to this project.

•Purchaser is responsible for defining product inputs and is ultimately
responsible for assessing clinical efficacy; Supplier will work closely with
Purchaser to transfer the product design into a production process.

•Supplier has implemented a phased approach to transferring product lines into
our manufacturing facilities. This phased approach will ensure that the product
line being transferred is complete, efficient, meets the proposed schedule, and
meets all of Purchaser's quality expectations. The planning and attention to
detail are critical to ensuring that product line tribal knowledge is not lost
when transferred.

•Supplier understands that the product line is not mature and that Purchaser has
an updated product specification for the product line, updated product line
validation protocol (OQ & PQ), and an up-to-date product line verification
protocol.

•Supplier assumes that Purchaser has available to Supplier, updated detail parts
drawings, a complete Bill of Materials for the product line, including complete
supply chain information, and complete product line routings/assembly
procedures. The timeline and project cost estimated in this proposal are
contingent upon the timely receipt of documentation, drawings, supply chain
information and their completeness.

•Supplier assumes that Purchaser has complete IQ type protocols for all
equipment, and updated FMEAs & PFMEAs for the product line, which are available
for review by Supplier personnel upon request.

•Supplier assumes that Purchaser will provide a reasonable amount of training
support for Supplier personnel on the current assembly line, located at the
existing assembly facility, for an agreed upon period of time, as well as
providing a reasonable amount of skilled labor necessary to assist Supplier
complete the transfer to Supplier's facility. Purchaser will be responsible for
the travel and compensation for these Purchaser resources.

•Supplier assumes that Purchaser will transfer all existing equipment and
fixturing used for production to Supplier; no equipment design or procurement
provisions are included in the scope of this proposal. Capital equipment
specific to the product line are to be supplied by Purchaser; custom fixturing
will be supplied by and/or paid for directly by Purchaser, and will include all
design documentation and preventive maintenance procedures.

•Force majeure events (as described in Section 14.6 of the Agreement) may affect
the timeline and schedule provided.

•Supplier will work with Purchaser prior to the project start to align the
Supplier transfer plan with the Purchaser transfer plan.

•Purchaser is responsible for ensuring Purchaser-supplied materials meet
incoming inspection requirements and comply with quality requirements per the
drawings.

•Additional Terms & Conditions that apply to this proposal are located in
Appendix I.

20

--------------------------------------------------------------------------------







CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


Cost Estimate for the Project


--------------------------------------------------------------------------------

 
  Engineering
Labor
  Travel
Estimate
  Materials
  Totals


--------------------------------------------------------------------------------

Total Timeline:
16-20 Weeks   $[***]   $[***]   $[***]   $[***]

--------------------------------------------------------------------------------

        The Engineering Labor estimate is broken down into the following
components and timing:

--------------------------------------------------------------------------------

 
  Project
Management
  Engineering
  Quality
  Total


--------------------------------------------------------------------------------

Month 1   $[***]   $[***]   $[***]   $[***]

--------------------------------------------------------------------------------

Month 2   $[***]   $[***]   $[***]   $[***]

--------------------------------------------------------------------------------

Month 3   $[***]   $[***]   $[***]   $[***]

--------------------------------------------------------------------------------

Month 4   $[***]   $[***]   $[***]   $[***]

--------------------------------------------------------------------------------

Total   $[***]   $[***]   $[***]   $[***]

--------------------------------------------------------------------------------

        In addition, it is our expectation and estimate that we will require the
following quantities of components for IQ/OQ/PQ and training activities:

 
  Training

--------------------------------------------------------------------------------

  Validation

--------------------------------------------------------------------------------

Inner/Outer Coil Subassembly   500   200 Inner Catheter Assembly   1,000   500
Delivery Catheter Assembly   200   100 Final Device   200   200

        The estimated costs of all materials involved will be $[***] and will
cover the training of all operators involved in volume production of this
product. The actual number of units required for validation will be agreed to by
both Purchaser and Supplier and will affect the material costs. Supplier
proposes to invoice Purchaser the actual costs of the training components
required to successfully transfer the production line and provide validated
assemblies.

        All finished assemblies that are considered saleable product will be
invoiced at the agreed upon contract price between our organizations.

        This is a good faith estimate based on managing projects of similar
scope and complexity. If unanticipated contingencies or changes in project scope
potentially cause the estimate to be exceeded, Purchaser's written authorization
will be required prior to incurring expenses beyond this estimate. Travel
Expenses are estimated and will be billed at cost, as incurred.

--------------------------------------------------------------------------------

[***]Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

21

--------------------------------------------------------------------------------





CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


Transfer Team


        Supplier has assembled the following Juarez team members to participate
in the transition of the assembly process from Purchaser to Supplier's Juarez MX
facility:

Core Team [***] - Team Leader/Senior Engineer [***] - Engineer [***] - Engineer
[***] - Quality Engineer [***] - Engineer, Documentation [***] - CAD Operator
Management Support [***] - Business Unit Manager [***] - Engineering Manager

--------------------------------------------------------------------------------

[***]Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

22

--------------------------------------------------------------------------------



CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED

Payment Terms

To initiate this proposed project, Supplier requires an authorization of $[***]
for Engineering Services and related expenses, which may include tooling,
travel, materials, outside services and other items allocated to this project. A
deposit of $[***], which will be credited against final invoices, is also
required prior to the project start.

Prior to the end of each phase of the project, Supplier will provide Purchaser
with an updated cost estimate for the following phase. A purchase order will
then be required to continue into the next phase of this project.

Invoices will be sent monthly on a Time & Materials basis; a final invoice for
final expenses will be sent upon completion of this work. Each Supplier invoice
shall contain a detailed description of the time spent by personnel working on
the project, the billable rate for such personnel, and the tasks performed by
such personnel during such time.

Payment Terms are Net 30; past due invoices will incur interest charges at the
rate of 10% per annum.

Terms & Conditions related to Supplier's Engineering Services is provided in
Appendix I of this proposal and shall have full force and effect over the
content of this proposal.

--------------------------------------------------------------------------------

[***]Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

23

--------------------------------------------------------------------------------



CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


Supplier Capabilities


Supplier has established a clear leader in the field of medical device
outsourcing. We have 3,500 employees and focus the breadth of our expertise on:

•Increased speed to market

•Lower total delivered cost

•Continuous improvement

Supplier provides complete design to assembly services of custom precision
components and completed devices on a global basis. We have manufacturing
facilities in the United States, Mexico and Europe. Our Integrated OutsourcingSM
model provides supply chain management to companies looking to bring new
products to market quickly and cost-effectively.

The comprehensive scope of our services includes product development, functional
design and analysis, complete project management, thin wall plastic and metal
tubing, precision machining, metal stamping and wire forming, metal and plastic
injection molding, grinding and coiling, laser processing, radiopaque markers,
assembly, packaging, labeling, contract sterilization and order fulfillment.
Supplier has the capability to accommodate a product anywhere in its
lifecycle—from rapid prototyping of early designs to pilot production, to large
scale, off-shore manufacturing in a QSR-compliant operation. Our product
experience is very broad within the three core market segments we serve;
endoscopy, cardiology and orthopaedics.

The Engineering Services group in our Boston Technical Center numbers more than
35 professionals with backgrounds in mechanical engineering, material science,
manufacturing and quality engineering and project management. Dedicated teams
handle your project from initiation through validation ensuring a seamless
transition from design to manufacturing. Our Project Manager is accountable to
you until the successful transition of the project to production manufacturing.

Supplier is ISO 9001 and ISO 13485 certified and registered with the FDA and is
committed to continuous improvement of its business processes. Additional
information can be found on our web site, www.accellent.com.

Integrated Outsourcing is a service mark of Accellent, Inc.

24

--------------------------------------------------------------------------------





CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


Appendix I: Engineering Services Terms and Conditions


The terms and conditions set forth in the main body of the Agreement apply to
the information exchanged by the parties and the services provided in connection
with this Exhibit C except in the event of a conflict between such terms and
conditions and the terms and conditions set forth below, in which case the terms
and conditions set forth below shall govern to the extent of such conflict.

Services.    "Services" means all work performed by Supplier as detailed in this
Exhibit C.

Responsibilities for Accepted Services.

Supplier.    With respect to any Services accepted by Purchaser, Supplier shall
be responsible for its warranty and indemnity obligations as provided below.

Purchaser.    Subject to Supplier's warranty and indemnity obligations below,
upon acceptance by Purchaser of any Services, (i) Purchaser shall be fully and
solely responsible for the design and validation of the Products and
(ii) Supplier shall work closely with Purchaser to translate design inputs into
measurable specifications; however, Purchaser is responsible for defining
product inputs and is solely responsible for assessing clinical efficacy.

Warranty

Supplier Warranty.    Supplier warrants that the Services hereunder shall be
performed in accordance with the transfer plan agreed by the parties in writing
and in a manner consistent with prevailing industry standards. If any Services
do not conform to this warranty, Supplier shall be obligated, as Purchaser's
sole remedy (provided that this section does not limit in any manner Purchaser's
ability to recover under Supplier's indemnity set forth below), to make
commercially reasonable efforts to bring the non-conforming Services into
conformance at Supplier's expense.

THE WARRANTY EXPRESSLY STATED ABOVE IS THE ONLY WARRANTY APPLICABLE TO THE
SERVICES. SUPPLIER MAKES NO REPRESENTATION OR WARRANTY IN THIS EXHIBIT C TO
PURCHASER CONCERNING ANY PRODUCTS CONTEMPLATED BY ANY SERVICES, INCLUDING TITLE
TO ANY INTELLECTUAL PROPERTY INVOLVED IN THE DESIGN OR MANUFACTURE OF SUCH
PRODUCTS, THE PERFORMANCE OF ANY SUCH PRODUCTS, OR THEIR SAFETY OR THEIR
FUNCTIONALITY. ALL WARRANTIES, EXPRESSED OR IMPLIED, INCLUDING IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT
TO THE SERVICES ARE DISCLAIMED. NEITHER PARTY SHALL BE LIABLE UNDER THIS EXHIBIT
C FOR ANY PUNITIVE, SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING,
BUT NOT LIMITED TO, PERSONAL INJURY AND PROPERTY DAMAGE, EQUIPMENT DAMAGE, LOSS
OF PROFITS OR REVENUES OR BUSINESS, COST OF CAPITAL, COST OF PURCHASE, COST OF
RECALL (WITHOUT LIMITING SUPPLIER'S OBLIGATIONS UNDER SECTION 6.4 OF THE
AGREEMENT), OR COST OF REPLACEMENT GOODS. EXCEPT WITH RESPECT TO SUPPLIER'S
INDEMNIFICATION OBLIGATIONS BELOW, EACH PARTY'S AGGREGATE LIABILITY UNDER THIS
EXHIBIT C, WHETHER BASED UPON CONTRACT, TORT, OR OTHERWISE, SHALL NOT EXCEED THE
ACTUAL AMOUNTS PAID BY PURCHASER FOR THE SERVICES PROVIDED UNDER THIS PROPOSAL
DURING THE IMMEDIATELY PRECEDING TWELVE (12) MONTH PERIOD FROM WHEN THE CLAIM
FOR LIABILITY AROSE.

25

--------------------------------------------------------------------------------




Indemnities

Supplier agrees to defend and indemnify and hold Purchaser and its officers,
directors, employees, and agents harmless against any and all claims, suits,
proceedings, expenses, recoveries, and damages, including court costs and
reasonable attorneys fees and expenses, by third parties against Purchaser to
the extent they arise out of, are based on, or are caused by Supplier's
negligence in the performance of Services. Purchaser will promptly notify the
Supplier of any such claim or demand which comes to its attention. The
indemnification procedures contained in Section 7.3 of the Agreement shall apply
to this indemnity.

26

--------------------------------------------------------------------------------





CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


Appendix II: Purchaser Supplied Costed BOM


[***]

--------------------------------------------------------------------------------

[***]Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

27

--------------------------------------------------------------------------------





CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


EXHIBIT D

QUALITY ASSURANCE PROCEDURES


Supplier shall manufacture Products per the requirements specified in the
Purchase Orders, the Specifications, the Agreement, and any inspection and
process control criteria provided by Purchaser to Supplier.

Supplier shall obtain Purchaser's written approval of all materials, processes,
methods, and equipment used to manufacture Products, and shall not deviate from
such use without Purchaser's prior written approval.

Supplier's manufacturing processes shall at all times conform to the current
good manufacturing practices of the Regulatory Authority, as well as all other
regulatory requirements and guidelines of the Regulatory Authority. Supplier
shall maintain an FDA site registration number during the term of the Agreement.

Without limiting Supplier's other obligations under the Agreement, Supplier
shall perform the following functions in connection with its manufacture of the
Products:

        1.     Supplier shall ensure component and material traceability for
Products by establishing and maintaining documented procedures for identifying
materials from receipt through all stages of production and delivery.

        2.     Supplier shall ensure that production processes are carried out
under controlled conditions that include:

•Documented procedures defining the manner of production,

•Use of production equipment and a controlled working environment that meet or
exceed industry standards,

•Compliance with the Food and Drug Administration ("FDA") Quality System
Regulations and all applicable international Quality Management System
Standards,

•Monitoring and control of process parameters and Product characteristics,

•Approval of all processes and equipment prior to use,

•Assignment of only trained, qualified personnel to perform manufacturing
operations,

•Specification of workmanship criteria that meet or exceed industry standards,
which criteria shall be specified and communicated to workers clearly (e.g.
written standards, representative samples, or illustrations),

•Maintenance of equipment in a manner that meets or exceeds industry standards
and ensures continuing process capability.

•The inspection and test status of materials shall be clearly identified, which
status shall indicate the conformance or non-conformance of materials with
regard to inspections and tests performed. Records of the identification of
inspection and test status shall be maintained as defined in documented
procedures and the Agreement.

28

--------------------------------------------------------------------------------





        3.     Supplier shall establish and maintain documented procedures for
inspection and testing activities in order to verify that the specified
requirements for the materials are met. The required inspection and testing, and
the records to be established, shall be detailed in a quality plan or documented
procedures.

        4.     Supplier shall ensure that incoming material is not used or
processed until it has been inspected or otherwise verified as conforming to
specified requirements. Verification of the specified requirements shall be in
accordance with documented procedures.

        5.     Supplier shall inspect and test the Products as required by the
Quality Requirements Specification and documented procedures.

        6.     Supplier shall not ship completed Products until the required
inspection and tests have been completed or necessary reports have been received
and verified.

        7.     Supplier shall carry out all final inspection and testing in
accordance with the Quality Requirements Specification and documented procedures
to complete the evidence of conformance of the finished materials to the
Specifications and other requirements.

        8.     The documented procedures for final inspection and testing shall
require that all inspections and tests, including those specified either upon
completion of Product or in-process, have been carried out and that the results
meet the Specifications and other requirements.

        9.     No Products shall be shipped to Purchaser until all the
activities specified in this Exhibit C and the documented procedures have been
satisfactorily completed and the associated data and documentation are available
and have been reviewed for compliance with the Specifications and other
requirements and authorized.

        10.   Supplier shall establish and maintain records that provide
evidence that the Product has been inspected and tested. These records shall
clearly identify whether a Product has passed or failed the inspections and
tests according to defined acceptance criteria. Where the Product fails to pass
any inspection or test, the procedure for control of non-conforming Product
shall apply. The responsibility for release of Products for shipment shall be
identified and recorded.

        11.   Supplier shall establish and maintain documented procedures to
control, calibrate, and maintain inspection, measuring and test equipment used
by Supplier's subcontractors (which subcontractors must be approved in writing
by Purchaser prior to their use by Supplier) to demonstrate the conformance of
Products or Product components to the specified requirements. Inspection,
measuring and test equipment shall be used in a manner which ensures that the
measurement uncertainty is known and is consistent with the required measurement
capability.

        12.   Supplier shall specify, subject to Purchaser's approval, the
measurements to be made and the accuracy required with respect to inspections
and testing and shall select, subject to Purchaser's approval, the appropriate
inspections and tests. Supplier shall ensure that all measuring and test
equipment is capable of the necessary accuracy and precision. Supplier shall
also calibrate all inspection, measuring and test equipment at prescribed
intervals as necessary to ensure such equipment can accurately and correctly
inspect, measure and test Products and Product components.

        13.   Supplier shall establish and maintain documented procedures to
ensure that Products that do not conform to specified requirements, including
the Specifications, are not shipped to Purchaser. This procedure shall provide
for identification, documentation, evaluation, segregation, disposition of
non-conforming Product, and for notification of Purchaser with respect to such
Products. The responsibility for review and authority for the disposition of
non-conforming Product shall be defined in

29

--------------------------------------------------------------------------------




the Procedures. Non-conforming Products may be disposed of in accordance with
the following procedures:

•They may be, upon Purchaser's prior written approval, (a) reworked to meet
specified requirements, including the Specifications, (b) accepted with or
without report by concession, (c) regarded for alternative applications (e.g.,
DEMO), or (d) scrapped.

•Reworked Products shall be re-inspected to original Specifications and in
accordance with the documented procedures.


        14.   Supplier shall adhere to requirements of Purchaser's Corrective
and Preventive Action Program (CAPA) of identified non-conformances affecting
Product and/or processes under control of Supplier.

        15.   All procedures, processes, and functions described above in this
Exhibit C (collectively, "Processes") shall be subject to Purchaser's review and
approval. Upon Purchaser's request, Supplier shall make available or demonstrate
at Supplier's facilities any or all Processes to Purchaser. In the event
Purchaser discovers a deficiency in a Process, Supplier shall provide Purchaser
with a plan within five (5) days after Purchaser's notice of the deficiency to
Supplier, and Supplier shall remedy such deficiency within fifteen (15) days
after Purchaser's approval of such plan, unless another time period is agreed by
the parties.

        16.   Supplier shall provide Purchaser access to the following in
connection with Purchaser's review of the Processes:

•Manufacturing Process

•Inspection Procedures

•Traceability Records

•Test/Inspection Records

•Calibration Records

•Non-Conformance Records


        17.   Supplier shall provide the required certifications with all
Products and services stating conformance to all applicable specifications and
standards, including the Specifications.

30

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.34



SUPPLY AGREEMENT
EXHIBIT A PRODUCTS
EXHIBIT B PRODUCT PRICES
EXHIBIT C ENGINEERING SERVICES
Table of Contents
Executive Summary
Key Assumptions
Cost Estimate for the Project
Transfer Team
Supplier Capabilities
Appendix I: Engineering Services Terms and Conditions
Appendix II: Purchaser Supplied Costed BOM
EXHIBIT D QUALITY ASSURANCE PROCEDURES
